Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Nov. 05, 2020 has been entered. Applicant's amendments/remarks have been fully considered. Claims 2 and 14 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Jack Gau on Feb. 09, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes:

Claim 3 (Currently Amended) The oscillator according to claim [[2]]1, wherein
a distance between the temperature sensor and the resonator is shorter than a distance between the temperature sensor and the second circuit device.

Claim 4 (Currently Amended) The oscillator according to claim [[2]]1, wherein
the second circuit device receives the temperature detection signal from the temperature sensor and performs the second temperature compensation processing based on the temperature detection signal.

Allowable Subject Matter
3.	Claims 1, 3-13, 15 and 16 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1, 3-13, 15 and 16 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a first package including a first base and a first lid: and a second package including a second base and a second lid, wherein the first circuit device generates a first clock signal by causing the resonator to oscillate, and performs first temperature compensation processing for temperature compensating a frequency of the first clock signal, the first circuit device has a temperature sensor, and performs the first temperature compensation processing based on a temperature detection signal from the temperature sensor, the second circuit device receives the first clock signal from the first circuit device, generates a second clock signal based on the first clock signal, and performs second temperature compensation processing for temperature compensating a frequency of the second clock signal, the first package accommodates the resonator and the temperature sensor, and the second package accommodates the first package and the second circuit device.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849